ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6520



JOSEPH M. ALLSBROOK,

                                            Plaintiff - Appellant,

          versus


P.   A.   TERRANGI,   Warden,   Indian   Creek
Correctional Center; JAMES KEELING, Former
Assistant Warden, Programs; LAURA CORRNERS,
Former Assistant Warden, Programs; MAXINE
PORCHER, Director of Therapeutic Program,
Indian Creek Correctional Center; DR. LALANI
MCCANN, Former Director of Medical, Indian
Creek Correctional Center; MS. BILAL, Clinical
Social Worker, Supervisor (Housing Unit 6),
Indian Creek Correctional Center; MR. MEYER,
Clinical Social Worker, Housing Unit 6A,
Indian Creek Correctional Center; MR. WARR,
Clinical Social Worker, Housing Unit 6B,
Indian Creek Correctional Center; MS. NEIVES;
DR. EDELMAN, Administrator, Prison Health
Services; DR. LEWIN,

                                           Defendants - Appellees,

          and


DR. VERNON SMITH, Director of Health Services,
Virginia   Department   of  Corrections;   MS.
DOTSON, a Former Employee of the Medical
Department at Indian Creek Correctional Center
as Head Nurse; AND OTHERS,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-114)


Submitted:   September 29, 2004           Decided:   January 7, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Allsbrook, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeff Wayne
Rosen, Lisa Ehrich, PENDER & COWARD, P.C., Virginia Beach,
Virginia; Edward Joseph McNelis, III, John David McChesney, RAWLS
& MCNELIS, P.C., Richmond, Virginia; Roy Barrow Blackwell, Mary
Elizabeth Sherwin, KAUFMAN & CANOLES, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

              Joseph M. Allsbrook appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We issued

a decision on August 18, 2004, affirming the district court’s order

in part, but also vacating in part, and remanding for further

consideration.        Allsbrook v. Terrangi, No. 04-6520 (4th Cir. Aug.

18,   2004)    (unpublished).         The   Appellees    then   petitioned    for

rehearing, which we have granted by separate order.               We now affirm

the district court’s order in all respects.                   As to Allsbrook’s

claim he received inadequate medical care, we affirm the district

court’s order denying relief.           As to Allsbrook’s claim that the

prison drug rehabilitation program was unconstitutional under the

First Amendment because it required participants to recite a creed,

we affirm the district court’s order denying relief.                        As to

Allsbrook’s assertion that the prison drug rehabilitation program

was unconstitutional under the First Amendment because it required

him to watch a video recommending participation in a Christian or

religious     fellowship     group,    we    affirm     the   district    court’s

dismissal of this claim for failure to exhaust administrative

remedies.      While the record reveals that on November 8, 2002,

Allsbrook     filed    an   informal    complaint     regarding    this    claim,

Allsbrook provided the district court no documentation proving that

he pursued a formal grievance or his available appeals.                   We note

that, because the district court dismissed this claim without


                                       - 3 -
prejudice, Allsbrook may yet be able to provide the requisite proof

to pursue this claim.        We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.      Allsbrook’s motion for appointment of counsel

is denied.



                                                                      AFFIRMED




                                     - 4 -